DETAILED ACTION
This Office action is in response to Amendment filed on 07/26/2022.  Claims 9-15 are withdrawn.  Claims 1-8 and 16-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chapman, II et al. (US 2014/0344912 A1, hereinafter “Chapman”).

Regarding claim 1, Chapman discloses:
A data service tracker module for a communication system, comprising:
an interface with a communication mechanism operable to receive transaction communication data between a transaction source and a transaction destination (receiving communications between source and destination, Chapman: [0010]); and
a controller module, configured to receive the transaction communication data, identify transaction communication aspects of the transaction communication data, including at least the transaction source and the transaction destination, and build a set of data couplings of the communication system, each data coupling defining the transaction source and the transaction destination (identifying source and destination of received communication and creating log records each including source and destination, Chapman: [0010]).

Regarding claim 2, Chapman teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Chapman further discloses:
wherein the controller module is further configured to identify transaction communication aspects by at interpreting or parsing the transaction communication data (identifying source address and destination address from received log record, Chapman: [0010]).

Regarding claim 3, Chapman teaches all the claimed limitations as set forth in the rejection of claim 2 above.
Chapman further discloses:
wherein the controller module is configured to build the set of data couplings utilizing at least a one of a network address, communication transaction data header information, communication transaction data frame information, or communication transaction payload information (creating log record using header information including source and destination, Chapman: [0010]).

Regarding claim 4, Chapman teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Chapman further discloses:
wherein the controller module is further configured to identify whether the transaction communication aspects include one of an authorized transaction communication or an unauthorized transaction communication (comparing with firewall log record to determine if source is trusted, Chapman: [0018]).

Regarding claim 5, Chapman teaches all the claimed limitations as set forth in the rejection of claim 4 above.
Chapman further discloses:
w further comprising a second interface with a validation module configured to determine whether the transaction communication data is an authorized transaction communication or an unauthorized transaction communication, and communicates the determination to the controller module (comparing with firewall log record to determine if source is trusted, Chapman: [0018]).

Regarding claim 6, Chapman teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Chapman further discloses:
wherein the controller module is further configured to timestamp the transaction communication data, and build the set of data couplings, each data coupling further defining the timestamp of the transaction communication data (creating log records each including source, destination, and timestamp, Chapman: [0010]).

Regarding claim 7, Chapman teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Chapman further discloses:
wherein the communication mechanism is a network interface interconnecting a set of a transaction sources with a set of transaction destinations (interconnecting sources and destinations, Chapman: [0010]).

Regarding claim 8, Chapman teaches all the claimed limitations as set forth in the rejection of claim 1 above.
Chapman further discloses:
wherein the communication mechanism is one of an application programmable interface, a system call, or a programming library call (firewall program, Chapman: [0010]).

Regarding claim 16, Chapman discloses:
A method of determining a set of data couplings in a communication system, the method comprising:
receiving, in real-time, by a data service tracker module, a transaction communication, from a communication mechanism, the transaction communication defining access between a transaction source and a transaction destination (receiving communications between source and destination, Chapman: [0010]);
identifying aspects of the transaction communication, by the data service tracker module, to define transaction communication data defining a data coupling between the transaction source and the transaction destination (identifying source and destination of received communication, Chapman: [0010]); and
recording the transaction communication data defining the data coupling, by the data service tracker module, to define a set of data couplings authorized for transaction communications in the communication system (creating log records each including source and destination indicating trusted source, Chapman: [0010], [0018]).

Regarding claim 17, Chapman teaches all the claimed limitations as set forth in the rejection of claim 16 above.
Chapman further discloses:
further comprising comparing the set of data couplings authorized for transaction communications with a predetermined set of desired data couplings authorized for transaction communications (comparing with firewall log record to determine if source is trusted, Chapman: [0018]).

Regarding claim 18, Chapman teaches all the claimed limitations as set forth in the rejection of claim 16 above.
Chapman further discloses:
further comprising identifying a real-time timestamp of the transaction communication, and recording the timestamp in the transaction communication data (identifying timestamp of received communication and creating log records each including source, destination, and timestamp, Chapman: [0010]).

Regarding claim 19, Chapman teaches all the claimed limitations as set forth in the rejection of claim 16 above.
Chapman further discloses:
wherein the data service tracker module lacks knowledge of predetermined data couplings of the communication system, and wherein the recording the transaction communication data builds in real-time, the set of data couplings authorized for transaction communications in the communication system (creating log records each including source and destination indicating trusted source, Chapman: [0010], [0018]).

Regarding claim 20, Chapman teaches all the claimed limitations as set forth in the rejection of claim 16 above.
Chapman further discloses:
further comprising comparing the set of data couplings authorized for transaction communications with an expected set of desired data couplings authorized for transaction communications (comparing with log records to determine if source is trusted, Chapman: [0018]).











Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Arvanaghi et al. (US 10929842 B1: System, Method and Program Product for Depositing and Withdrawing Stable Value Digital Assets in Exchange for Fiat) and Carreno et al. (US 2014/0281321 A1: Register Access White Listing).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446